Case:19-06490-ESL13 Doc#:74 Filed:02/23/21 Entered:02/23/21 13:57:59    Desc: Main
                           Document Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF PUERTO RICO



   IN Re:
                                                     CASE NO.19-06490-ESL
   KAREN BARRETO CRUZ


   XXX-XX-5348

                                                                  CHAPTER 13

                     DEBTOR (S)



                             NOTICE OF PLAN BASE INCREASE


   TO THE HONORABLE COURT:

        NOW COMES José R. Carrión,              Chapter    13 Trustee,         and   very
   respectfully alleges and prays:

         1.    On December 08, 2020 the Chapter 13 plan dated October 15,

   2020 was confirmed/approved. The current plan base is $30,795.00,

   (Dkt.55).

         2. The above mentioned plan provides that any post-petition tax

   refund that the debtor(s) would be entitled to receive during the term

   of the plan would be used to fund the plan.                It also provides that

   after confirmation, and without further notice, hearing or Court order

   the plan shall be deemed modified by increment(s) to its Base, in an

   amount equal to the amount of each amount received as tax refund.

         3. According to the above described terms of the plan the Trustee

   hereby inform that the income tax refund for tax year 2019 in the

   amount of $719.00 has been received and applied to increase the

   confirmed plan Base to $31,514.00.

         WHEREFORE    the   Trustee   respectfully    prays    that    above    referred

   information be acknowledged.
Case:19-06490-ESL13
   NOTICE OF PLAN BASEDoc#:74
                       INCREASEFiled:02/23/21 Entered:02/23/21 13:57:59
                                                                 2      Desc: Main
                              Document    Page 2 of 2
   ---------------------------------------------------------------------


         CERTIFICATE OF SERVICE: I hereby certify that on this same date I

   electronically filed the above document with the Clerk of the Court

   using   the   CM/ECF   System   which   sent   a   notification   TO   all   CM/ECF

   participants, including Debtor’s attorney.



   In San Juan, Puerto Rico this, February 23, 2021.



                                   /s/ Juliel Perez -Staff Attorney
                                   Jose R. Carrion
                                   Chapter 13 Trustee
                                   PO Box 9023884
                                   San Juan, PR 00902
                                   Tel.(787)977-3535
